Citation Nr: 0706562	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-18 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, claimed as residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1979 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In February 2005, the veteran submitted a VA Form 9 
attachment which stated that he sustained a disk injury in 
his neck caused by the fall in the military that also injured 
his back per the evidence by December 2004 neck MRI.  As this 
issue has not been adjudicated, it is being referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.

With respect to the issue of entitlement to service 
connection for residuals of a left ankle injury, the 
veteran's service medical records indicate that he suffered 
an inversion injury of his left ankle playing basketball on 
March 22, 1981.  X-rays indicated no fracture.  The 
assessment was anterior fibula tibia ligament strain.  At 
that time he was splinted and sent to orthopedic for a cast.  
The veteran was subsequently seen on March 25, March 27, 
March 30, April 2, April 10, and April 17, 1981 with 
complaints of left ankle pain.  On April 17, 1981 the veteran 
was still having problems with his left ankle.  At that time, 
the examination of the left ankle was within normal limits 
and the veteran was noted to be able to bear weight without 
problems.  There was no physician available at that time.  
The veteran was put on a 5 day profile which was subsequently 
extended for an additional 10 days.  

In November 1985, the veteran presented to the clinic with 
complaints of left ankle pain for two days.  At that time, 
the veteran stated that he had broken his ankle two years 
prior, that he thought that his ankle had not healed since 
his injury two years prior, and that he had been in a cast 
for four weeks but still had pain in ankle.  The ankle 
examination was normal.  The impression was chronic ankle 
pain.  

The Board notes that at the RO hearing in October 2004, the 
veteran testified that he broke his ankle running into a fox 
hole while carrying his gear.  When asked when this occurred, 
he stated that he had been in service for approximately two 
years.  He stated that he was treated at a dispensary not far 
from North Point, Craigsfield Army Depot in Germany.  The 
veteran testified that his ankle was put in a cast and he was 
put on a physical profile during the time he was in a cast, 
approximately five weeks.  The veteran stated that x-rays 
were taken in Landstuhl Army Hospital.

The veteran was afforded a VA examination in July 2002 which 
noted that the veteran's main complaint was occasional pain 
in the left ankle while going up and down stairs.  The 
examiner reported that the veteran provided a history of 
fracturing his left ankle in 1983.  Examination of the left 
ankle demonstrated normal configuration, no pain on palpation 
or during movement, full range of motion, and normal gait.  
X-rays of the left ankle showed no acute osseous injury, no 
significant degenerative changes, and findings suggesting an 
accessory ossicle subjacent to the medial malleolus.  It was 
noted that the ossicle was probably not due to an old bony 
injury but it was also noted that the possibility could not 
be excluded.  The impression was "fracture of the left ankle 
in 1983 - mild left ankle pain at present."  

The Board notes that the July 2002 VA examiner did not 
provide an adequate opinion as to the etiology of any left 
ankle disorder.  As there is no x-ray evidence of record that 
the veteran suffered a fractured left ankle while in service, 
the July 2002 VA examiner's impression of fracture of the 
left ankle in 1983 is based on an inaccurate premise, and as 
such has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Therefore, it is the Board's opinion that 
the veteran should be afforded an additional VA orthopedic 
examination to determine the etiology of any current left 
ankle disability.  

With respect to the issue of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine, claimed as residuals of a low back injury, the 
veteran's service medical records indicate that the veteran 
presented in February 1979 with complaints low back pain 
after slipping in the latrine.  Examination of the spine 
found some mild paraskeletal muscle tenderness.  X-rays of 
the lumbar spine appeared to be within normal limits.  The 
diagnosis was contusions.  In April 1979, the veteran 
presented with complaints of low back pain for six days after 
being kicked in the back while practicing Judo.  Examination 
of the back demonstrated lumbosacral tenderness, otherwise 
normal.  The assessment was musculoskeletal pain.  In 
November 1979, the veteran presented with complaints of low 
back pain after falling while playing basketball.  Physical 
examination found muscle spasms in the right lower back 
(paraspinous muscles).  Impression was muscle spasm.  The 
next day the back spasm was noted to have diminished and 
range of motion was full.  In December 1986, the veteran 
complained of low back pain for one week.  

A March 2001 VA treatment record noted that the veteran 
provided a history of a 1994 accident with low back pain and 
complaints of low back stiffness with buttock numbness 
radiating to both knees posteriorly.  The assessment was 
lumbar discomfort, and an MRI of the lumbar spine was 
ordered.  An April 2001 MRI report noted a motor vehicle 
accident resulting in a back brace and therapy and noting 
that the veteran had had lumbar stiffness and back numbness.  
An MRI of the lumbar spine taken in February 2002 showed 
severe disc degeneration at L5-S1.  A May 2003 VA treatment 
record noted that the veteran reported that he had facet 
joint injections in April 2003 and that he had three days of 
relief from back pain until he was in a car accident.  

The July 2002 VA examination report noted that the veteran 
complained of low back pain since 1985 when he had severe 
strain of the lower back and was treated with physical 
therapy and pain management.  The veteran noted current 
complaints of pain in the lumbosacral spine increasing when 
bending or lifting and occasional radiating pain and 
paresthesia to the right leg.  Examination of the lumbosacral 
spine demonstrated pain on palpation at L4-L5 and S1 with 
painful and limited range of motion.  There were no spasms of 
the paravertebral muscles.  Straight leg raise was negative, 
and pinprick tests revealed normal skin sensitivity.  
Impression was lumbosacral spine injury strain in 1985 and 
chronic lumbosacral spine pain - degenerative disc disease 
more expressed at L5-S1.

The Board notes that the July 2002 VA examiner did not 
adequately provide an opinion as to the etiology of the 
veteran's current lumbar spine disorder.  Therefore, it is 
the Board's opinion that the veteran should be afforded an 
additional VA orthopedic examination to determine the 
etiology of any current lumbar spine disability.     

A PIF Inquiry notes that the veteran did not report for his 
December 2005 VA examination; and that a letter dated on 
January 31, 2006 advised the veteran that the medical 
facility scheduled his examination for December 17, 2005 but 
that he did not report and advised him to let VA know if he 
was now ready to report for an examination.  

The Board notes that since October 2004, correspondence sent 
to the veteran from the RO have been sent to three different 
addresses.  Some correspondence has been returned 
undeliverable.  Apparently there is some confusion as to 
where the veteran lives.  In addition, an August 15, 2005 
Report of Contact noted that the veteran stated that he 
missed his examination due to incarceration and requested 
that his examination be rescheduled.  This appears to be the 
last communication of record from the veteran in which an 
address is noted.  The Board also notes that the address 
given in that correspondence is also found in the veteran's 
personnel file as his parents' residence.         

The Board notes that it is unclear whether the veteran 
remains incarcerated.  
If he is incarcerated, under Bolton v. Brown, 8 Vet. App. 185 
(1995), the record must contain information documenting the 
efforts expended by the RO in conducting an examination using 
prison resources.  Assuming that the veteran remains 
incarcerated, there is no indication that the RO has made any 
effort to reasonably accommodate him by arranging for an 
examination to be conducted at his prison.  

However, despite whether or not the veteran is incarcerated, 
it is the Board's opinion that an effort should be made to 
verify the veteran's current address and resend all outgoing 
correspondence since October 2004.

Accordingly, the case is REMANDED for the following action:

1.  The veteran, his representative, 
and/or any appropriate source should be 
contacted to determine the current 
address of the veteran and whether he 
remains incarcerated. Any response 
received should be associated with the 
claims files.

2. The RO should contact all appropriate 
repositories of government records in an 
attempt to obtain any additional service 
medical records from the veteran's period 
of active service, including clinical 
records of treatment at the emergency 
room of the Landstuhl Regional Medical 
Center in Germany.

3. After completion of the above to the 
extent possible, the veteran should be 
afforded an additional VA orthopedic 
examination to determine the etiology of 
any left ankle or lumbar spine disorder.  
If the veteran is confined to prison, the 
examination must be tailored in such a 
manner to arrange for his examination in 
prison by prison physicians.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's current 
left ankle or lumbar spine disorder is 
related to the symptoms documented during 
the veteran's active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the VA examination cannot be conducted 
due to the veteran's incarceration, it 
should provide documentation of its 
attempts to obtain medical examination, 
including any coordinating efforts with 
the prison medical staff.  

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
including resending any correspondence 
previously sent to the veteran and 
returned undeliverable, the case should 
be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


